Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 1 of 9 PageID: 1




FREDDIE RICHARDSON
SB1··s1'793:8B1


i1'i;1IIr:t~d                                                                 RECEIVED
                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY                                   JAN 2 1 2020
                                                                                   AT8:30              M
                                                                                      WILLIAM T. WALSH
                                                                                           CLERK

 FREDDIE RICHARDSON,                                  ·Docket No.

                                     Plaintiff,

                                                                    Civil Action

 vs.

                                                                    COMPLAINT

 NEWJERSEY DEPARTMENT OF ,
 CORRECTIONS, RUTGERS UNIVERSITY
 - UNIVERSITY CORRECTIONAL
 HEALTH CARE, SANDRA CONNOLLY,
 M.D.; NURSE ROE, JOHN DOES 1-10,



                                 Defendants.




Freddie Richardson, by way of Complaint, states as follows:


l.)    This is a Complaint stemming form the mistreatment of Plaintiff's serious medical
       conditions and disabilities while in the custody of the New Jersey Department of
       Corrections.


                                                  1
Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 2 of 9 PageID: 2




2.)    First, Plaintiff suffered from extreme pain and other symptoms stemming from serious
       orthopedic conditions. Defendants ignored these conditions for almost two years.

3.)    Second, Plaintiff injured himself when he fell off of a top bunk during an epileptic
       seizure. At the time of his fall, prison officials knew but ignored the fact that Plaintiff
       should have been bottom-bunk restricted due to both his orthopedic conditions and his
       epilepsy. ·

                                            JURISDICTION

4.)    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the
       question arises under the laws and Constitution of the United States, namely whether
       Defendants violated Plaintiff's rights under the U.S. Constitution and the Americans with
       Disabilities Act.

5.)    This Court has supplemental subject matter jurisdiction over state law claims herein
       presented pursuant to 28 U.S.C. § 1367 because the claims are part of a case over which
       the court has federal question jurisdiction.

6.)    Venue is properly laid in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)
       because all relevant events took place in New Jersey.

                    THE PARTIES AND SERVICE OF DEFENDANTS

7.)    PlaintiffF~ddie Richardson, whose date of birth is January 28, 1964, is a resident of
       New Jersey, who, since April 7, 2017, has· been in the custody of the New Jersey
       Department of Corrections. His SBI is 5f7938B:

8.)    Defendant New Jersey Department of Corrections may be served at its headquarters at
       1300 Stuyvesant Avenue, Trenton, NJ 08625.

9.)    Defendant Rutgers University- University Correctional Health Care ("UCHC") is an
       entity that has contracted with the New Jersey Department of Corrections to provide
       health care in all New Jersey State prisons. It's headquarters, where it may be served is:
       7 College Avenue, Room H 11, New Brunswick, NJ 08901.

10.)   Defendant Sandra Connolly, M.D. is an employee ofUCHC. She can be served at her
       place of employment, Northern State Prison, 168 Frontage Road, Newark, NJ 07114.




                                                  2   '
Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 3 of 9 PageID: 3




                                                 FACTS

11.)    From approximately July 1, 2017 until approximately January 6, 2020, Plaintiff Freddie
        Richardson was an inmate at Northern State Prison.

12.)    In June 2014, before becoming incarcerated, Richardson suffered serious injuries during
        a motor vehicle accident.

13.)   He suffered spinal factures at C7 and C 1. He broke his jaw and had to have a plate
       implanted to treat the break. He also -suffered fractured ribs and a collapsed lung.

14.)    Plaintiff's injuries were treated at University Hospital Trauma Center in Newark, New
        Jersey.

15.)    After the accident, he began to suffer from severe lower back pain, and he developed
        anxiety, depression, and migraines.

16.)   . The lower lumbar pain was the result of canal stenosis, which was diag;nosed after the
       · accident.

17.)    After being released from University Hospital, he began pain management and
        psychological care at Urban Care in Newark; New Jersey.

18.)    As a result of Plaintiff's injuries, Plaintiff was in pain management treatment from 2014
        until the time,that he was placed into the custody of the New Jersey Department of
        Corrections.

19.)    Upon Plaintiff's sentencing in April 7, 2017, the judge recominended that Plaintiff be
        placed in a medical facility due to the criticalness ofhjs medical condition.

20.)   · The Department of Corrections ignored this recommendation and knowingly placed
         Richardson in the general population where the judge felt his medical needs could not be
         adequately addressed.

21.)    When Plaintiff became incarcerated at Northern State Prison, on or about July 1, 2017, he
        let Rutgers- UCHC staff, Defendants John Does l-9, know that he had epilepsy,
        migraines, high blood pressures, anxiety, depression, needed a bottom bunk restriction,
        needed a cane to walk, and that he was in a great deal of daily pain from his spine having
        been.broken in two places and from the canal stenosis of the lumbar spine.



                                                 3
Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 4 of 9 PageID: 4




22.)    Plaintiff's symptoms included extreme pain in his lumbar spine that shoots down his legs,
        paresthesia, urinary urgency, and sudden involuntary soiling.

23.}    Without medical papers from University Hospital or Urban Care, Defendants would not
        continue Plaintiff's pain management.

24.)    Plaintiff filed multiple requests with Defendants to have his medical papers from·
        University Hospital and Urban Care transferred to Northern State Prison.

25.)    His requests were ignored for at least a year and half.

26.)    Plaintiff filed numerous grievances and told Defendants orally about the amount of pain
       ·he was in.

27.)     No action was ever taken-by Defendants to obtain Plaintiffs medical records from
       · University Hospital and Urban Care, and no independent efforts were taken to diagnose
         or treat Plaintiff's pain until Plaintiff obtained a lawyer to write to Defendants about their
         deliberate indifferencef.

28.)    When Defendants finally obtained Plaintiffs medical files, Defendant Dr. Connolly told
        Plaintiff his x-rays showed that his bones were never broken and that this pain was just
        the result of arthritis.

29.)    Discovery will show that Dr. Connolly's statement was a deliberate lie, used to justify
        Defendants' eighteen months' denial of medical care.

30.)    After filing several more grievances, an MRlwas finally taken at St. Francis Medical
        Center on April 2, 2019.

31.)    The MRI showed severe canal stenosis with ancillary osteophytes causing most
        compression at L4-L5 and L5-S 1, causing lumbar radiculopathy and cauda equina
        syndrome.

32.)    A neurosurgeon told Plaintiff that he needed surgery on his spine.

33.)    As retaliation for all his grievances and complaints, on June 26, 2019, Defendants moved
        Plaintiff from a bottom bunk on F-Unit to a top bunk on C-Unit (Cell #102).

34.)    At the time, bottom bunks elsewhere were available.



                                                   4
Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 5 of 9 PageID: 5




35.)     Plaintiff told the A.M. shift officer, John Doe 10, that he was bottom bunk restricted.

36.)     The A.M. officer, Defendant fohn Doe 10, told him, "That's a medical issue."

37.)     Plaintiff told the A.M. shift nurse, Defendant Nurse Roe, who brought-Plaintiff his
         medication, that he was bottom bunk restricted. She replied, "That's a DOC issue."

38.)     Plaintiff was essentially silenced because the DOC and UCHC each shirked
         responsibility for Plaintiffs bottom bunk restriction off on one another.

39.).     To make·matters worse, Defendants removed the bunk ladder, a ladder that is required by
        - state regulation, making it even harder for Plaintiff to use the top bunk.

40.)     Somehow, Plaintiff, straining through severe pain, mounted the top bunk bed without the
         assistance of a ladder. -
                               .                           .            .        .         .
41.)     At about 1 AM on June 29, 2019, Plaintiff awoke on the top bunk and had to use the
         toHet.

42.)     He leaned up and had an epileptic seizure.

43.)     He fell off the top bunk and struck his backon the concrete floor.

44.)     Plaintiff was in severe pain from the fall.

45.)     Plaintiff filed a timely Notice of Tort Claim regarding the fall from his bunk.

                                           COUNTl
                             42 U.S.C. § 1983 - Eighth Amendment
         Deliberate Indifference to a Serious Medical Need-Painful Spinal Conditions

46.)      Plaintiff entered Northern State Prison with a serious medical need. Specifically, he had
          back pain from broken bones at C 1 and C7 and from severe spinal stenosis of the lower .
        · lumbar spine, which was also causing him radiculopathy, paresthesia, immobility, and
        -problems with his bowels and bladder. -

47.)     Severely painful orthopedic conditions such as Plaintiffs are serious medical needs.

48.)     Defendants were deliberately indifferent to Plaintiffs serious medical need by, among
         other things, ignoring his requests to have his medical charts from University Hospital


                                                       5
 Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 6 of 9 PageID: 6




          and Urban Care transferred so that pain management could continue; not initiating pain
          management; lying about what the x-rays showed; and not ordering any diagnosis or
          treatment for almost two years.

 49.)     Defendant Connolly deliberately misread or failed to read Plaintiffs x-rays so as to ·
          justify the denial of medical care.

 50.)     Defendant Rutgers University- UCHC and New Jersey Department of Corrections had a
          policy, practice, or custom of ignoring prisoner requests to obtain medical charts from
          outside institutions so that they could justify withholding medical care.

 51.) ·   Defendant Rutgers University- UCHC and New Jersey Department of Corrections had a
          policy, practice, or custom ofunderstaffing their medical operations at Northern.State
          Prison with the knowledge that this would cause the serious medical needs of prisoners to
          go untreated.

 52.)     Defendant Rutgers University- UCHC and New Jersey Department of Corrections had a
          policy, practice, or custom of ignoring medical grievances at Northern State Prison with
          the knowledge that this would cause the serious medical needs of prisoners to go
          untreated.

 53.) , Defendant Rutgers University- UCHC and New Jersey Departmentof Corrections had a
        policy, practice, or custom of instructing staff to not review or to lie about the
        information in outside medical records of inmates so as to justify the denial of treatment
        of serious medical conditions. ·

 54.)     Defendant Rutgers University- UCHC and New Jersey Department of Corrections had a
          policy, practice, or custom of instructing staff to discount complaints of pain by prisoners
          in an effort to cut costs associated with pain management needed for serious medical
          conditions .



. 55.)    John Doe Defendants, by placing Plaintiff on a top bunk that did not even have a ladder,
          showed more than deliberate indifference - but rather - clear intent to make Plaintiff
          suffer extreme pain.




                                                    6
Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 7 of 9 PageID: 7




                                          COUNT2
                           42 U.S.C. § 1983 - Eighth Amendment
                Deliberate Indifference to a Serious Medical Need-Epilepsy

56.)   Defendant had a serious medical need, specifically, epilepsy.

57.)   Defendants knew Plaintiff was bottom-bunk restricted due to the risk of falls posed by his
       epilepsy.·

58.)    Defendants purposely placed Plaintiff in a top bunk, as evidenced by the facts that bottom
        bunks were available and the ladder was removed from the cell .. This action was cruelly
       ·calculated to cause Plaintiff pain and humiliation. and to present the risk that he would
        fall.

59.)   Placing him on the top bunk was punishment for having filed many grievances about the
       lack of medical care~ and about otherptoblems he was experiencing at Northern State
       Prison.


                                            COUNT3
                              42 U .S.C. § 1983 - First Amendment

60.)   Plaintiff exercised his First Amendment right to petition the government for a redress of
       grievances when he wrote and made oral complaints about the deliberate indifference to
       his serious medical needs.

61.)   Placing Plaintiff on a top bunk was retaliation designed to punish Plaintiff for exercising
       his First Amendment right to petition the government for redress of grievances.



                                         COUNT4
                                Americans With Disabilities Act

62.)   Plaintiff is a qualified individual under the Americans with Disabilities Act.

63.)   Plaintiff has a disability which substantially interferes with the activities of daily living.

64.)   Plaintiff is entitled to full enjoyment of the benefit of a safe bed that he can access
       without excessive pain at Northern State Prison.

65.)   Plaintiff was denied a safe bed by being forced to sleep in· the top bunk while he had
       epilepsy.

                                                  7
 Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 8 of 9 PageID: 8




                                          .                  .
 66.)    Plaintiff was denied reasonably pain-free access to a safe bed by denying him a bottom
         bunk and moreover; remc)Ving the ladder from his cell.

 67.)    Defendants Rutgers- UCHC and New Jersey Department of Corrections are public
         entities who denied Plaintiff the benefit of a safe bed to sleep in due to his disability.

 68.)    Defendants Rutgers- UCHC and New Jersey Department of Corrections are public
         entities who denied Plaintiff the reasonable accommodation of a bottom bunk, or at least,
         a ladder to reach the top bunk.

 69.)    Defendants Rutgers- UCHC and New Jersey Department of Corrections are therefore
         liableto Plaintiff under the Americans with Disabilities Act.


                                         COUNTS
         Failure to Accommodate a Disability- New Jersey Law Against Discrimination

 70.)    · Plaiintiff s disabilities required the reasonable accommodation of a bottom bunk in order
           that Plaintiff could have a place to sleep that was accessible without undue pain.

· 71.)   Defendants denied the Plaintiff a reasonable accommodation of a bottom bunk, leading
         Plaintiff to suffer a fall and damages.


                                                COUNT6
                                                Negligence

 72.)     Defendants were negligent in placing Plaintiff, a prisoner with epilepsy, on a top bunk.

· 73.)    Defendants were also negligent in the provision on health care to Plaintiff in that they
          neglected to give him proper pain management for almost two years.



                                                 COUNT7
                                              Gross Negligence

 74.)                           ' negligent by placing a prisoner with epilepsy in a top bunk.
          Defendants were grossly

 75.)     Defendants were also grossly negligent in the provision on health-care to Plaintiff in that
          they neglected to give him proper pain management for almost two years.

                                                     8
.   '   .   Case 3:20-cv-00679-MAS-ZNQ Document 1 Filed 01/21/20 Page 9 of 9 PageID: 9




            Wherefore, Plaintiff Freddie Richardson demands judgment against Defendants, together with
            court costs, applicable statutory attorney fees, and other such relief as the court may deem just and
            appropriate.                           - -




            Date:   /   /I 7 / ~;Lo
                                                    JURY DEMAND

            Plaintiff hereby demands a trial by jury.




                                                              9
